UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                               No. 02-50237
                             Summary Calendar


                             ERNEST DE LEON,

                                                   Plaintiff-Appellant,


                                   VERSUS


            SAN ANTONIO INDEPENDENT SCHOOL DISTRICT;
     LAURA HERRERA, In Her Individual and Official Capacity,

                                                  Defendants-Appellees.




           Appeal from the United States District Court
     For the Western District of Texas, San Antonio Division
                             (SA-99-CV-1106)
                             August 21, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.
PER CURIAM:*

     Ernest De Leon appeals the district court’s grant of summary

judgment   in   favor   of   his   former   employer,   the   San   Antonio

Independent School District, and his former supervisor, Laura

Herrera.   The court found that Mr. De Leon could not recover on his



     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Title VII claims because he had not shown that Ms. Herrera had

treated him differently than a similarly situated female employee.

The court also found that Mr. De Leon could not recover on his

Equal   Protection   and   retaliation   claims   because   he   had   not

established a causal connection between his complaints and his

termination.

     Having carefully reviewed the briefs and the record, we

determine that the district court properly granted summary judgment

in the appellees’ favor.       We therefore affirm for the reasons

stated in the district court’s order of February 15, 2002.

AFFIRMED.